Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on February 25, 2022 in response to the Office Action of December 29, 2021, 2019 is acknowledged and has been entered. 
The objections to claims 1, 9, 12, 13 and 17 are now withdrawn in view of the claim amendment.
The claim interpretation under 35 U.S.C. 112(f) for claim 1 is now withdrawn in view of the claim amendment. 
The rejection to claims 1-2, 11-12 and 16-17 under 35 U.S.C. 102(a)(1) is now withdrawn in view of the claim amendment.
The rejection to claims 3-10, 13-15 and 18-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Ryan Johnson (Reg. No. 77,109) on June 21, 2022. Applicant’s approval was obtained on June 28, 2022. 

Amendments to the claims:
Claims 1, 12 and 17 are amendment to clarify the scope of the claims. 
Claim 1. A vehicle occupant health monitor system, comprising:
an interface engine including a processor configured to receive inputs from a vehicle occupant defining a triggering event, a triggering physiological condition, and a preestablished action, wherein the triggering event comprises a condition of a vehicle;
a health profile module comprising a custom health profile for the vehicle occupant defining a parameter of the triggering physiological condition;
a sensor arranged to monitor an actual physiological condition of the vehicle occupant for the triggering physiological condition;
a diagnosis module including a processor configured to compare the actual physiological condition of the vehicle occupant to the custom health profile to detect a presence of the triggering physiological condition; and
a vehicle control module including a processor configured to:
detect a presence of the triggering event;
confirm a presence of the triggering physiological condition based on detecting the presence of the triggering event; and
perform the preestablished action when both a) the processor of the diagnosis module detects the presence of the triggering physiological condition and b) the processor of the vehicle control module detects the condition of the vehicle.

Claim 12. A vehicle occupant health monitor system, comprising:
a sensor arranged within a vehicle to monitor a sensed physiological condition of a vehicle occupant while in the vehicle;
a profile module comprising a vehicle occupant health profile that comprises at least one expected physiological condition, the profile module including a processor;
a diagnosis module including a processor configured to compare the sensed physiological condition of the vehicle occupant to the expected physiological condition of the health profile and identify a presence of a triggering physiological condition, the processor of the profile module configured to update the health profile based on the sensed physiological condition;
an interface engine including a processor configured to receive an input from the vehicle occupant defining a triggering event, a triggering physiological condition, and a preestablished action, the triggering event comprising a condition of the vehicle; and
a vehicle control module including a processor arranged to:
detect a presence of the triggering event,
confirm a presence of the triggering physiological condition based on detecting the presence of the triggering event; and
perform the preestablished action after the processor of the profile module updates the health profile and when both a) the processor of the diagnosis module identifies the presence of the triggering physiological condition and b) the processor of the vehicle control module detects the condition of the vehicle.

Claim 17. A method of monitoring and responding to a vehicle occupant’s health, comprising:
generating a custom health profile for a vehicle occupant comprising at least one expected physiological condition;
receiving an input with a processor of an interface engine from the vehicle occupant defining a triggering event, a triggering physiological condition, and a preestablished action, the triggering event comprising a condition of a vehicle;
monitoring with a sensor an actual physiological condition of the vehicle occupant;
comparing with a processor of a diagnosis module the actual physiological condition of the vehicle occupant to the expected physiological condition to identify a presence of the triggering physiological condition ; [[and]]
detecting with a processor of a vehicle control module a presence of the triggering event;
confirming with the processor of the vehicle control module the presence of the triggering physiological condition based on detecting the presence of the triggering event; and
performing with [[a]] the processor of [[a]] the vehicle control module the preestablished action when both a) the processor of the diagnosis module detects a presence of the expected physiological condition and b) the processor of the vehicle control module detects the condition of the vehicle.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1, 12 and 17 in regard to the features of “an interface engine including a processor configured to receive inputs from a vehicle occupant defining a triggering event, a triggering physiological condition, and a preestablished action, wherein the triggering event comprises a condition of a vehicle; a vehicle control module including a processor configured to: detect a presence of the triggering event; confirm a presence of the triggering physiological condition based on detecting the presence of the triggering event; and perform the preestablished action when both a) the processor of the diagnosis module detects the presence of the triggering physiological condition and b) the processor of the vehicle control module detects the condition of the vehicle", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-11, 13-16 and 18-20 are allowed at least by virtue of their respective dependency upon an allowable claim.

The prior arts relevant to the claimed invention are cited below. 
Howie et al., US 2015/0057557 A1. This art discloses, at least in [0044] an interface engine that includes a sensitivity control for adjusting the sensitivity of the electric field disturbance sensor. It is not configured to receive inputs from a vehicle occupant defining a triggering event comprising a condition of the vehicle, a triggering physiological condition, and a preestablished action. Further Howie does not teach a processor of a vehicle control module arranged to confirm the presence of the triggering physiological condition based on the presence of the triggering event comprising a condition of the vehicle, and perform the preestablished action when both a) the processor of the diagnosis module detects the presence of the triggering physiological condition and b) the processor of the vehicle control module detects the condition of the vehicle
Benson et al., US 2016/0354027 A1. This reference teaches in [0205] a customizable user interface allowing the vehicle occupant to select a preestablished action based on a physiological condition. However Benson does not teach that the user interface allows the vehicle occupant to define a triggering event that comprises a condition of a vehicle, and such a condition of a vehicle is among of the conditions based on which the preestablished action is performed.
Petisce et al., US 2014/0379273 A1. This reference teaches a data list that includes a triggering event. However, such a triggering event is an environmental condition that impacts the user. Petisce does not teach an interface engine allowing the user to input and define a triggering evening that comprises a condition of a vehicle, a triggering physiological condition and a preestablished action, the presence of the triggering physiological condition based on the presence of the triggering event comprising a condition of the vehicle, and the preestablished action is performed based on the presence of both the triggering physiological condition and the condition of the vehicle.
Echtenkamp et al., US 2005/0043864 A1. This reference teaches a customizable user interface allowing the vehicle occupant to select a triggering event that is a condition of a vehicle, and a preestablished action. This reference does not teach that a triggering physiological condition is also being defined in the user interface, the presence of the triggering physiological condition is confirmed based on the presence of the triggering event comprising a condition of the vehicle, and the preestablished action is performed based on the presence of both the triggering physiological condition and the condition of the vehicle

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793